UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 3, 2013 Islet Sciences, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 001-34048 87-0531751 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 641 Lexington Avenue, 6th Floor New York, New York 10022 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (858) 699-8313. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 3, 2013, Mr. Richard A. Franco, Sr. resigned as a director of Islet Sciences, Inc., a Nevada corporation (the “Company”). Resignation of Mr. Franco was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Islet Sciences, Inc. Dated: March 4, 2013 By: /s/John Steel John Steel Chief Executive Officer 3
